                     1    Michael R. Mordaunt, Esq., Bar No. 66911
                          Richard J. Sordello, Jr., Esq., Bar No. 155068
                     2    RIGGIO MORDAUNT & KELLY
                          A Professional Law Corporation
                     3    2509 West March Lane, Suite 200
                          Stockton, CA 95207
                     4    Mailing Address: P.O. Box 7608
                          Stockton, CA 95267
                     5    Telephone: (209) 473-8732

                     6    Attorneys for Defendant
                          TARGET CORPORATION
                     7

                     8                                    UNITED STATES DISTRICT COURT

                     9                                    EASTERN DISTRICT OF CALIFORNIA

                   10
                           CATHERINE FISHER AND DONALD                     Case No. 2:19-cv-00114-TLN-KJN
                   11      FISHER,
                                                                           STIPULATION FOR EXTENSION OF
                   12                     Plaintiff(s),                    DEADLINES AND ORDER

                   13      vs.

                   14      TARGET CORPORATION; DOE
                           EMPLOYEE 1; AND DOES 1 through
                   15      50, inclusive,

                   16                     Defendant(s).

                   17
                                 Plaintiffs CATHERINE FISHER and DONALD FISHER first filed their complaint against
                   18
                          defendant TARGET CORPORATION in this matter on November 9, 2018, in the Sacramento
                   19
                          County Superior Court. On January 16, 2019, defendant TARGET CORPORATION filed its
                   20
                          Notice of Removal and Answer, and thereafter, and on February 15, 2019, plaintiffs filed their
                   21
                          motion to remand. The motion was fully briefed by the parties, and on March 15, 2019, the court
                   22
                          took the matter under submission. To date, the court has not ruled on said motion.
                   23
                                 The parties have not completed discovery in this matter and wish to obtain an extension of
                   24
                          the discovery deadlines because neither party has completed discovery and both parties will be
                   25
                          prejudiced if an extension is not granted.
                   26
                                 THEREFORE, the parties hereby stipulate and agree that the court’s Scheduling Order
                   27
                          relative to this matter shall be modified as follows:
                   28
Riggio Mordaunt & Kelly
                                 1.      All discovery, except expert discovery, shall be completed by August 17, 2020.
  Post Office Box 7608
  Stockton, CA 95207
      209.473.8732                                                     1
                          STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
                     1           2.     The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by

                     2    October 17, 2020. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R.

                     3    Civ. P. 26(a)(2)(c) shall be made by November 15, 2020.

                     4           3.     All dispositive motions shall be heard no later than March 3, 2021.

                     5
                          Dated: December 2, 2019                        DEMAS LAW GROUP, P.C.
                     6

                     7                                                   By:    /s/ Brad A. Schultz_______________
                                                                               Brad A. Schultz, Esq.
                     8                                                         Attorneys for Plaintiff
                                                                               DONALD FISHER
                     9
                          Dated: December 2, 2019                        ELIOT REINER, A.P.L.C.
                   10

                   11                                                    By:    /s/ Eliot M. Reiner_________________
                                                                               Eliot M. Reiner, Esq.
                   12                                                          Attorneys for Plaintiff
                                                                               DONALD FISHER
                   13
                          Dated: December 2, 2019                        RIGGIO MORDAUNT & KELLY
                   14

                   15                                                    By:    /s/ Richard J. Sordello, Jr.
                                                                                Richard J. Sordello, Jr., Esq.
                   16                                                           Attorneys for Defendant
                                                                                TARGET CORPORATION
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Riggio Mordaunt & Kelly
  Post Office Box 7608
  Stockton, CA 95207
      209.473.8732                                                  2
                          STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
                                                                            ORDER
                     1
                                 Good cause having been shown,
                     2
                                 IT IS HEREBY ORDERED that the parties to this matter that the court’s Scheduling Order
                     3
                          relative to this matter is modified as follows:
                     4
                                 1. All discovery, except expert discovery, shall be completed by August 17, 2020.
                     5
                                 2.      The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by
                     6
                          October 17, 2020. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R.
                     7
                          Civ. P. 26(a)(2)(c) shall be made by November 16, 2020.
                     8
                                 3.      All dispositive motions shall be heard no later than March 4, 2021.
                     9

                   10
                          DATED:      December 6, 2019
                   11

                   12
                                                                                    Troy L. Nunley
                   13                                                               United States District Judge
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Riggio Mordaunt & Kelly
  Post Office Box 7608
  Stockton, CA 95207
      209.473.8732                                                     3
                          STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
